Case 3:20-cv-00660-TJC-PDB Document 13 Filed 07/22/20 Page 1 of 24 PageID 280




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                    JACKSONVILLE DIVISION

   BLACK KNIGHT, INC.,

                                                  CASE NO. 3:20-cv-00660-32PDB

                                                  DISPOSITIVE MOTION
                    Plaintiff,

   v.

   PENNYMAC LOAN SERVICES, LLC

               Defendant.
   ____________________________________/

         DEFENDANT PENNYMAC LOAN SERVICES, LLC'S MOTION TO DISMISS
                       (ORAL ARGUMENT REQUESTED)

                                          I. INTRODUCTION

             This complaint is an improper appeal. Circuit Court Judge Virginia B. Norton twice

   rejected the same arguments Black Knight, Inc. raises, ruling PennyMac did not waive

   arbitration and the American Arbitration Association would decide the parties' dispute. Judge

   Norton's orders are presently under review by Florida's First District Court of Appeal.

             The state-court lawsuit started when Black Knight LLC1—Black Knight, Inc.'s

   subsidiary—sued PennyMac asserting contract breach and trade secret claims arising from an

   alleged breach of the Master Agreement, Black Knight LLC's required contract. Both sides

   agree those claims are arbitrable. But, when PennyMac moved to compel arbitration, Black

   Knight LLC argued PennyMac waived its arbitration right because PennyMac sued Black

   Knight, Inc. in federal court. Judge Norton held there was no knowing waiver.



   1
       "Black Knight LLC" means Black Knight Servicing Technologies, LLC.



   53940321;1
Case 3:20-cv-00660-TJC-PDB Document 13 Filed 07/22/20 Page 2 of 24 PageID 281




            Judge Norton rejected Black Knight LLC's waiver argument again when it sought

   reconsideration after PennyMac dismissed the federal case to consolidate those claims with

   Black Knight, LLC's claims in the compelled arbitration. Black Knight LLC strangely argued

   adding the claims to arbitration was evidence of PennyMac's waiver. Judge Norton disagreed,

   holding PennyMac's actions were "consistent with" her order and did not evidence waiver.

            Black Knight LLC appealed Judge Norton's orders, and Black Knight, Inc. moved to

   dismiss the arbitration based on waiver, later changing course by answering and raising waiver

   as an affirmative defense in arbitration. Black Knight, Inc., nevertheless, asks this Court—a

   third forum—to step in. This is a clear attempt to avoid what Black Knight, Inc. thinks will be

   an affirmance by the First District Court of Appeal in a race to res judicata. This Court should

   abstain to avoid sitting as an appellate court.

            Even without the appeal, Black Knight, Inc. is collaterally estopped from relitigating

   waiver. Judge Norton held PennyMac did not knowingly waive arbitration by litigating against

   Black Knight, Inc. Collateral estoppel does not allow this Court to rule differently.

            Even if the Court were inclined to review this case on the merits, it should find as a

   matter of law, like Judge Norton, that PennyMac did not waive its right to arbitrate claims

   against Black Knight, Inc. Filing the federal action alone was not substantial litigation

   invocation. PennyMac requests prejudicial dismissal.

                         II. BACKGROUND AND COMPLAINT ALLEGATIONS
            PennyMac is a residential mortgage servicer and lender. (Doc. 1 (Compl.) ¶ 9.)

            Black Knight, Inc., among other things, provides mortgage servicing software, "MSP,"

   to mortgage servicers through its subsidiary Black Knight LLC. (Compl. ¶ 8.)




                                                     2
   53940321;1
Case 3:20-cv-00660-TJC-PDB Document 13 Filed 07/22/20 Page 3 of 24 PageID 282




            In 2008, PennyMac and Black Knight LLC's alleged predecessor-in-interest (Fidelity

   Information Services, Inc.) entered into the Master Agreement whereby PennyMac became a

   user of the MSP system. (See Doc. 1-1.) Fidelity drafted the Master Agreement. (Id.

   (describing PennyMac as "client").) It includes the following:

            18.3 Binding Arbitration. Fidelity and [PennyMac] stipulate and agree that if
            they are unable to resolve any controversy arising under this Agreement . . .
            then such controversy, and ancillary claims not so resolved and not so subject,
            shall be submitted to binding arbitration at the election of either party . . . .

            32. GOVERNING LAW This Agreement shall be considered as entered into
            in the State of Florida and shall be governed by and construed in accordance
            with the laws of the State of Florida. Any action or proceeding based upon this
            Agreement or arising out of its performance shall be brought in a federal or state
            court of competent jurisdiction in Florida.

   (Id.)

            PennyMac used MSP for years, but MSP—a 50-year-old DOS-based system—was

   antiquated and underperforming. (Doc. 1-6 at 21.) PennyMac timely informed Black Knight

   LLC (and Black Knight, Inc.) it would not renew its MSP license, intending to replace MSP

   with its own proprietary platform, Servicing Systems Environment ("SSE"). (Id. at 23.)

            PennyMac wished to continue using other Black Knight products. (Id. at 24.) Black

   Knight, Inc. refused and terminated PennyMac's access to the products. (Id.)

            On November 5, 2019, Black Knight LLC sued PennyMac in Florida state court

   asserting PennyMac breached the Master Agreement and violated Florida trade secret laws by

   developing SSE. (See Doc. 1-5); Black Knight Servicing Technologies, LLC v. PennyMac

   Loan Services, LLC, Case No. 2019-CA-007908 (Fla. 4th Cir. Ct. 2019). Black Knight LLC

   sought damages exceeding $340 million as well as equitable and declaratory relief. (Id.)

   PennyMac denies these allegations and any damages claim.



                                                    3
   53940321;1
Case 3:20-cv-00660-TJC-PDB Document 13 Filed 07/22/20 Page 4 of 24 PageID 283




            A day later, PennyMac filed a complaint against Black Knight, Inc. only in California

   federal court, alleging Black Knight, Inc. is a monopolist engaging in anticompetitive conduct

   violating federal antitrust laws, various California consumer protection statutes, and California

   common law. (See Doc. 1-2 & 1-4; PennyMac Loan Services, LLC v. Black Knight, Inc.,

   Transfer Case No. 3:20-cv-00148-HES-PDB (M.D. Fla. 2019).)

            On January 2, 2020, Black Knight, Inc. moved to transfer PennyMac's action to this

   district under the Master Agreement's venue requirements. (Doc. 1-3 at 1.) PennyMac

   opposed, arguing Black Knight, Inc. was not a party to the Master Agreement and the venue

   provision was inapplicable. (Id.)

            On February 13, 2020, the California federal district court transferred the case,

   concluding PennyMac's claims were "based upon" the Master Agreement and the Master

   Agreement's venue provision should be enforced. (See id. at 7.) The court also held "the

   interests of justice weigh in favor of transfer given that [Black Knight LLC's state complaint]

   is already pending and involves overlapping facts, issues, and evidence" and that "[l]itigating

   these cases in a single forum would spare the parties and witnesses the time and expense of

   travelling to two different forums." (Id. at 9.) The court also denied Black Knight, Inc.'s

   pending motion to dismiss as moot. (Id.)

            Before the federal court ruled on transfer and without substantively responding to the

   litigation, on January 6, 2020, PennyMac moved to compel arbitration of Black Knight LLC's




                                                  4
   53940321;1
Case 3:20-cv-00660-TJC-PDB Document 13 Filed 07/22/20 Page 5 of 24 PageID 284




   state court litigation. (See COMP. EX. 1 at 2.)2 Seeking arbitration was PennyMac's first and

   only step in state court. (Id.)

            Black Knight LLC did not challenge the arbitration clause or its applicability. Relying

   on the federal court's venue transfer order, Black Knight LLC's sole argument was PennyMac

   waived arbitration by filing the antitrust claims against Black Knight, Inc. in federal court.

   (See EX. 2 at 15.) According to Black Knight LLC (and Black Knight, Inc.), the federal

   antitrust claims were arbitrable, but, "because PennyMac elected not to arbitrate its arbitrable

   claims, it [] waived the right to compel arbitration of all claims arising under the Master

   Agreement, including any such claims raised by [Black Knight LLC]." (Id. at 13 (emphasis

   added); EX. 4 at 33; 45-48.)

            In light of the federal court's transfer order, PennyMac acknowledged the efficiency of

   combining the two matters if Judge Norton compelled arbitration, which PennyMac explained

   in its reply brief supporting its motion to compel arbitration filed March 3, 2010. (See EX. 3.)




   2
     The Court should judicially notice the following state court records attached to this motion: (1) the
   docket from the state circuit court and appeal (COMPOSITE EXHIBIT 1); (2) Black Knight LLC's
   opposition to PennyMac's motion to compel (EXHIBIT 2); (2) PennyMac's reply supporting arbitration
   (EXHIBIT 3); (4) motion to compel hearing transcript (EXHIBIT 4); (5) Black Knight LLC's motion for
   reconsideration (EXHIBIT 5); (6) reconsideration motion hearing transcript (EXHIBIT 6); (7)
   reconsideration order (EXHIBIT 7); and (8) Black Knight LLC's initial appellate brief (EXHIBIT 8).

   "A district court may take judicial notice of certain facts without converting a motion to dismiss into a
   motion for summary judgment." Universal Express, Inc. v. United States SEC, 177 F. App'x 52, 53
   (11th Cir. 2006) (citing Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1278 (11th Cir. 1999)). "Public
   records are among the permissible facts that a district court may consider." Id. PennyMac is not asking
   the Court to notice the truth of the statements in these filings, only the fact that the arguments were
   made and considered and are now before the Florida appellate court for purposes of PennyMac's
   collateral estoppel and abstention arguments. See Haddad v. Dudek, 784 F. Supp. 2d 1308, 1324 (M.D.
   Fla. 2011) (judicial notice appropriate to decide collateral estoppel).



                                                      5
   53940321;1
Case 3:20-cv-00660-TJC-PDB Document 13 Filed 07/22/20 Page 6 of 24 PageID 285




            On April 6, 2020, Judge Norton granted PennyMac's motion to compel arbitration,

   holding Black Knight LLC failed to establish PennyMac knowingly waived its right to

   arbitrate. (Doc. 1-5 at 4.) The judge held:

            Reviewing the totality of the circumstances, the Court finds [Black Knight
            LLC] failed to establish PennyMac knowingly waived its right to arbitrate
            [Black Knight LLC]'s claims. PennyMac's first and only action in this case
            was seeking to compel arbitration. PennyMac has not answered the
            complaint, engaged in any discovery, or otherwise taken any act to
            participate in this case inconsistent with its right to arbitrate.

            . . . . With regard to the Federal Litigation, PennyMac consistently argued
            those claims were not based on the Master Agreement. While the federal
            district court disagreed in granting the motion to transfer, there was no
            action by PennyMac that constituted a waiver of its right to arbitrate in this
            case, where PennyMac's first and only action was to move to compel
            arbitration. The parties have not engaged in any substantive litigation in the
            Federal Litigation, and there has been no advantage to PennyMac in this
            case by filing the Federal Litigation in a different forum.

   (Id. at 4-5 (citations omitted).)

            Less than two weeks later, on April 17, 2020, before Black Knight, Inc. was required

   to respond to PennyMac's complaint, PennyMac voluntarily dismissed the federal action

   without prejudice. (EX. 5.) PennyMac stated it "will bring the claims raised [there] as

   defenses, third party claims, and/or counterclaims in arbitration." (Id.)

            PennyMac initiated arbitration on April 28, 2020, including both Black Knight LLC's

   complaint as well as its own antitrust complaint. (Doc. 1-5.)

            Rather than proceed in arbitration, Black Knight LLC asked Judge Norton to reconsider

   her order compelling arbitration, renewing its original argument that, by "electing to litigate

   the [federal antitrust] claims," PennyMac waived "any right to compel arbitration of any other

   claims under the Master Agreement." (See EX. 5.) Black Knight LLC illogically added that




                                                    6
   53940321;1
Case 3:20-cv-00660-TJC-PDB Document 13 Filed 07/22/20 Page 7 of 24 PageID 286




   PennyMac's dismissal of the federal case in favor of pursuing those claims in arbitration further

   demonstrated waiver. (Id.) Judge Norton again rejected Black Knight LLC's arguments,

   finding no waiver. (See EX. 7.) She expressly confirmed, "[A]ll events cited by Black Knight

   [LLC] [as evidence of waiver] occurred after this Court ordered arbitration and are both

   consistent with the ordered arbitration and with PennyMac's arguments to this Court that it

   would potentially seek to consolidate the federal antitrust action with this case if arbitration

   was compelled." (See id. at 1-2 (emphasis added).)

            Black Knight LLC appealed, still arguing PennyMac waived arbitration of all claims.

   (See EX. 8); Black Knight Servicing Technologies, LLC v. PennyMac Loan Services, LLC, Case

   No. 1D20-1492 (Fla. 1st DCA 2020).

            PennyMac submitted its amended demand and answer to Black Knight LLC's claims

   in arbitration. (See Doc. 1-6.) Black Knight, Inc. first moved to dismiss arbitration based on

   waiver, then it reversed course and answered, raising its waiver argument as an affirmative

   defense. (Compl. ¶ 26.)

            Despite Black Knight LLC's choice to litigate whether PennyMac's federal case

   constituted waiver with Judge Norton and also in the arbitration, Black Knight, Inc. now hopes




                                                  7
   53940321;1
Case 3:20-cv-00660-TJC-PDB Document 13 Filed 07/22/20 Page 8 of 24 PageID 287




   to erase history by asking this Court to ignore Judge Norton's non-waiver determination,

   potentially impacting the pending appeal. This Court should decline the invitation.3

                                               III. ARGUMENT

   A.       The Court Should Abstain.

            1.      The Court should abstain under the Brillhart doctrine.

            District courts possess substantial discretion in determining whether to entertain

   Declaratory Judgment Act claims. Wilton v. Seven Falls Co., 515 U.S. 277, 282-83 (1995)

   (citing Brillhart v. Excess Ins. Co. of Am., 316 U.S. 491 (1942)).

            "At least where another suit involving the same parties and presenting opportunity for

   ventilation of the same state law issues is pending in state court, a district court might be

   indulging in gratuitous interference if it permitted the federal declaratory action to proceed."

   Id. at 283 (internal citations and quotations omitted). The first-filed rule should not be

   disregarded lightly, and the party objecting to jurisdiction in the first-filed forum carries the

   burden of proving "compelling circumstances to warrant an exception to the first-filed rule."


   3
     PennyMac has alerted Black Knight that it will move to disqualify one of its three firms, Susman
   Godfrey LLP, from representing either Black Knight entity in this and any related matter, including the
   pending arbitration. The parties are meeting and conferring, and PennyMac anticipates filing a motion
   to seal the disqualification motion shortly. Although Susman has not yet appeared in this case, it has
   appeared in the related arbitration and was counseling Black Knight before this case was filed. But, as
   will be shown in the disqualification motion, before representing Black Knight, Susman gained
   PennyMac's highly confidential information and detailed case strategy during its unsuccessful pitch to
   represent PennyMac in these same matters. Based on the confidential information shared, Susman's
   side-switching is severely prejudicial and necessitates immediate Court action. PennyMac respectfully
   requests that this Court rule on the disqualification motion before addressing dismissal. See, e.g.,
   Grimes v. D.C., 794 F.3d 83, 90 (D.C. Cir. 2015) ("Because a conflict of interest could affect the
   fairness and impartiality of the proceeding, or the perception of fairness and impartiality, we hold that
   a plausible claim of conflict must be resolved before allegedly conflicted counsel or the court takes
   further action in the case."); Bowers v. Ophthalmology Grp., 733 F.3d 647, 654 (6th Cir. 2013) ("A
   district court must rule on a motion for disqualification of counsel prior to ruling on a dispositive motion
   because the success of a disqualification motion has the potential to change the proceedings entirely.").



                                                        8
   53940321;1
Case 3:20-cv-00660-TJC-PDB Document 13 Filed 07/22/20 Page 9 of 24 PageID 288




   Manuel v. Convergys Corp., 460 F.3d 1132, 1135 (11th Cir. 2005) (citing Merrill Lynch,

   Pierce, Fenner & Smith, Inc. v. Haydu, 675 F.2d 1169, 1174 (11th Cir. 1982)).

              The Eleventh Circuit provided "guideposts" for courts to consider when determining

   whether to proceed with a Declaratory Judgment Act claim while another lawsuit is pending.

   See Ameritas Variable Life Ins. Co. v. Roach, 411 F.3d 1328, 1331 (11th Cir. 2005). The "list

   is neither absolute nor is any one factor controlling." Id.; see also First Mercury Ins. Co. v.

   Excellent Computing Distribs., Inc., 648 F. App'x 861, 867 (11th Cir. 2016) ("not every factor

   will be relevant in every case" and not having parallel proceedings is not dispositive).

              Given the overlapping issues and pending appeal and arbitration, the Court should

   exercise its substantial deference to dismiss. The following guideposts4 highlight why this

   case will inappropriately interfere with the state case:


   4
       The full list of guideposts is:

              (1) the strength of the state's interest in having the issues raised in the federal
              declaratory action decided in the state courts;
              (2) whether the judgment in the federal declaratory action would settle the
              controversy;
              (3) whether the federal declaratory action would serve a useful purpose in
              clarifying the legal relations at issue;
              (4) whether the declaratory remedy is being used merely for the purpose of
              "procedural fencing"—that is, to provide an arena for a race for res judicata or to
              achieve a federal hearing in a case otherwise not removable;
              (5) whether the use of a declaratory action would increase the friction between our
              federal and state courts and improperly encroach on state jurisdiction;
              (6) whether there is an alternative remedy that is better or more effective;
              (7) whether the underlying factual issues are important to an informed resolution
              of the case;
              (8) whether the state trial court is in a better position to evaluate those factual issues
              than is the federal court; and
              (9) whether there is a close nexus between the underlying factual and legal issues
              and state law and/or public policy, or whether federal common or statutory law
              dictates a resolution of the declaratory judgment action.

   Ameritas, 411 F.3d at 1331.



                                                            9
   53940321;1
Case 3:20-cv-00660-TJC-PDB Document 13 Filed 07/22/20 Page 10 of 24 PageID 289




            (1) the strength of the state's interest in having the issues raised in the
            federal declaratory action decided in the state courts;
            (4) whether the declaratory remedy is being used merely for the purpose of
            "procedural fencing"—that is, to provide an arena for a race for res
            judicata or to achieve a federal hearing in a case otherwise not removable;
            (5) whether the use of a declaratory action would increase the friction
            between our federal and state courts and improperly encroach on state
            jurisdiction; [and]
            (6) whether there is an alternative remedy that is better or more effective[.]

            The exact issue raised here—whether PennyMac waived arbitration as to all claims

   under the Master Agreement by suing Black Knight, Inc. in federal court—was decided by

   Judge Norton in her orders compelling arbitration and denying reconsideration. The appeal is

   pending. This Court should not decide waiver because all controversies are in arbitration and

   Black Knight, Inc. alleged waiver as an affirmative defense there. (Compl. ¶ 26.) Black

   Knight, Inc. knows its subsidiary faces long odds in the appeal. Rather than wait for the First

   DCA to rule, it wants this Court to decide the same issue first—improperly racing to res

   judicata. Hearing this case would interfere with Judge Norton's orders, the appellate process,

   and the pending arbitration. It would result in piecemeal litigation, issue confusion, court

   friction, and resource waste.

            The remedy provided by the state court appeal is better and more effective if Black

   Knight, Inc. wants the waiver issue reconsidered. Although the issue before the First District

   Court of Appeal is whether PennyMac waived arbitration of the Black Knight LLC claims by

   filing the federal case against Black Knight, Inc., Black Knight LLC went further and put the

   question of waiver of arbitrability as to all claims at issue. It did so by arguing the claims

   against Black Knight, Inc. were arbitrable and PennyMac's choice to file them in federal court

   rather than in arbitration waived any right PennyMac had to arbitrate any claims related to the




                                                   10
   53940321;1
Case 3:20-cv-00660-TJC-PDB Document 13 Filed 07/22/20 Page 11 of 24 PageID 290




   Master Agreement. Judge Norton considered and rejected this argument twice, but Black

   Knight LLC is continuing the argument on appeal. It will be decided by the appellate court.

   Black Knight, Inc. has also put the issue of waiver to the arbitrator twice now, as a motion and

   as part of its affirmative defenses.

            The guideposts are not absolute. Another reason this Court should abstain is this Court

   should not condone Black Knight, Inc.'s attempt to avoid portions of a contract which it has

   already, successfully argued should be enforced against PennyMac. The irony is Black Knight

   (both Black Knight LLC and Black Knight, Inc.) apparently wants all to believe PennyMac

   could have brought its antitrust claims against Black Knight, Inc.—a non-signatory to the

   Master Agreement—in arbitration. PennyMac did not sue Black Knight LLC. Black Knight,

   Inc. as the parent is responsible for the reprehensible and monopolistic policies it has put in

   place through its subsidiaries. Had PennyMac attempted to first bring its Black Knight, Inc.

   claims in arbitration, Black Knight, Inc. would not have agreed the claims were arbitrable.

   Black Knight LLC admitted this to Judge Norton. (EX. 5 at 34 (describing the arbitration

   clause in its own contract as too "bizarre and onerous" to cover its trade secret claims much

   less both its trade secret claims and PennyMac's antitrust claims against a non-signatory).)

            Consistent with its arguments to the federal court on venue, PennyMac originally

   agreed its claims were not subject to the Master Agreement's arbitration provision because they

   were against a non-signatory to the agreement and did not base on a Master Agreement breach.

   PennyMac later accepted that arbitration would be most convenient for all parties, but only

   after (1) Black Knight, Inc. took the position it could enforce the Master Agreement despite

   not being a party to it; (2) Black Knight, Inc. argued PennyMac's federal claims arose from the




                                                  11
   53940321;1
Case 3:20-cv-00660-TJC-PDB Document 13 Filed 07/22/20 Page 12 of 24 PageID 291




   Master Agreement; (3) Black Knight LLC argued PennyMac's antitrust claims against Black

   Knight, Inc. were arbitrable; (4) the California district court agreed Black Knight, Inc. could

   enforce the Master Agreement and that PennyMac's claims are based on the Master Agreement

   at least for venue purposes; and (5) Judge Norton compelled arbitration of the Black Knight

   LLC claims. PennyMac dismissed its claims within two weeks of the order compelling

   arbitration and before Black Knight, Inc. was required to respond to PennyMac's complaint in

   this district.

             This case is a transparent attempt by Black Knight, Inc. to avoid the "bizarre and

   onerous" arbitration provision in its subsidiary's own contract while attempting to enforce its

   own preferred forum selection clause within the same document. It cannot have it both ways.

   There was no waiver, this case should be dismissed, and appeal and arbitration should proceed.

             2.      The Younger5 Doctrine Requires Abstention.

             In addition to having the discretion to abstain under Brillhart, the Younger doctrine

   supports mandatory abstention.

             The Younger doctrine prevents federal courts from interfering with certain ongoing

   state proceedings. See Middlesex Cnty. Ethics Comm. v. Garden State Bar Ass'n, 457 U.S.

   423, 431 (1982). It applies in three "exceptional" circumstances, including "civil proceedings

   involving certain orders uniquely in furtherance of the state courts' ability to perform their

   judicial functions." Tokyo Gwinnett, LLC v. Gwinnett County, Ga., 940 F.3d 1254, 1267 (11th

   Cir. 2019) (quoting Younger, 401 U.S. at 78). When that circumstance is present, the court

   should abstain if: (1) the state judicial proceedings are ongoing, (2) the proceedings implicate


   5
       Younger v. Harris, 401 U.S. 37 (1971).



                                                  12
   53940321;1
Case 3:20-cv-00660-TJC-PDB Document 13 Filed 07/22/20 Page 13 of 24 PageID 292




   important state interests, and (3) the federal plaintiff had an adequate opportunity to raise

   constitutional challenges in the state proceedings. Id.; see also Luster v. Fla. Bar, No. 3:18-

   cv-1441-J-32JBT, 2019 WL 3219662, *2-3 (M.D. Fla. July 17, 2019).

            Civil proceedings seeking injunctive or declaratory relief that "effectively enjoin state

   proceedings," meet the initial threshold of cases subject to Younger. Sundy v. Friendship

   Pavilion Acquisition Co., LLC, 807 F. App'x 977, 981 (11th Cir. 2020) (quoting Old Republic

   Union Ins. Co. v. Tillis Trucking Co., 124 F.3d 1258, 1261, 1263-64 (11th Cir. 1997)). Further,

   declaratory relief "interfering with a state court's ability to enforce its own judgment would

   indeed interfere with an order uniquely in furtherance of the state court's ability to perform its

   judicial functions." Dandar v. Church of Scientology Flag Service Org., Inc., 24 F. Supp. 3d

   1181, 1193-95 (M.D. Fla. 2014).

            Black Knight, Inc.'s complaint implicates Younger because it effectively seeks to enjoin

   the pending, compelled arbitration and overrule Judge Norton's orders. While Black Knight,

   Inc. attempts to circumvent this result by focusing on PennyMac's direct-filed claims,

   PennyMac's claims cannot be excised from the state court proceedings. Black Knight LLC put

   the arbitrability of PennyMac's claims at issue by arguing PennyMac's filing of those claims—

   by itself—knowingly waived arbitration of all claims related to the Master Agreement. (See

   EX. 2 at 13; EX. 4 at 33, 45-48, & EX. 5.) Judge Norton rejected this contention, confirming

   that arbitrating PennyMac's direct filed claims is "consistent with" her order compelling

   arbitration. (EX. 7.) If Black Knight, Inc. wins, this Court would necessarily overturn part of

   Judge Norton's orders and interfere with the appeal.




                                                   13
   53940321;1
Case 3:20-cv-00660-TJC-PDB Document 13 Filed 07/22/20 Page 14 of 24 PageID 293




            Black Knight, Inc.'s complaint easily meets the additional Younger factors. First,

   because the state appeal is pending, the case is both "judicial in nature" and "ongoing."

   Dandar, 24 F. Supp. 3d at 1190-91, 1196 ("Because Dandar has appealed . . ., raising on appeal

   some of the same issues implicated in his request for injunctive relief before this Court, the

   relevant proceedings remain ongoing for the purpose of determining the application of

   Younger."); Redner v. Citrus Cty., 919 F.2d 646, 649 (11th Cir. 1990) ("A state's trial and

   appeals process is considered a unitary system, and Younger prevents a federal court from

   disrupting the process while a case is on appeal.").

            Second, "the Supreme Court has repeatedly recognized that states 'have important

   interests in administering certain aspects of their judicial systems.'" Sundy, 807 F. App'x at

   981 (quoting Pennzoil Co. v. Texaco Inc., 481 U.S. 1, 12-13 (1987)). Enforcing its own orders

   and judgments is an important state interest. Dandar, 24 F. Supp. 3d at 1196. The state court

   here already declined jurisdiction, compelled arbitration, and determined PennyMac has not

   waived arbitration by instituting litigation against Black Knight, Inc. in federal court. The state

   court has an interest in carrying out its orders compelling arbitration. See id.

            Third, Black Knight, Inc. cannot establish the state case did not provide an adequate

   remedy for its claims of waiver. Sundy, 807 F. App'x at 981 (quoting 31 Foster Children v.

   Bush, 329 F.3d 1255, 1279 (11th Cir. 2003)). "A federal court should assume that state

   procedures will afford an adequate remedy, in the absence of unambiguous authority to the

   contrary." Id. Black Knight, Inc., through its subsidiary, has an adequate state court remedy.

   Black Knight LLC opposed PennyMac's motion to compel arbitration, moved to reconsider




                                                   14
   53940321;1
Case 3:20-cv-00660-TJC-PDB Document 13 Filed 07/22/20 Page 15 of 24 PageID 294




   the resulting order, and appealed both orders all while raising the same waiver argument Black

   Knight, Inc. asks this Court to consider.

   B.       Black Knight, Inc. is Collaterally Estopped.

            Collateral estoppel prevents identical parties from relitigating issues already decided

   when (1) "the parties and issues [are] identical," and (2) "the particular matter [was] fully

   litigated and determined in a contest," (3) "which result[ed] in a final decision of a court of

   competent jurisdiction." Dep't of Health & Rehabilitative Servs. v. B.J.M., 656 So. 2d 906,

   910 (Fla. 1995); St. Laurent v. Ambrose, 991 F.2d 672, 675-76 (11th Cir. 1993) ("If the prior

   judgment was rendered by a state court, then the collateral estoppel law of that state must be

   applied to determine the judgment's preclusive effect."). The litigated issue must also have

   been "a critical and necessary part of the prior determination." Wingard v. Emerald Venture

   Fla. LLC, 438 F.3d 1288, 1293 (11th Cir. 2006).

            All elements are present here. Although the two cases involve different Black Knight

   entities, Black Knight LLC is a subsidiary of Black Knight, Inc. (Compl. ¶ 8.) They are privies

   and considered identical for collateral estoppel purposes. See Jenkins v. Lennar Corp., 972

   So. 2d 1064, 1066 (Fla. 3d DCA 2008) ("Because Universal is a subsidiary of Lennar, they are

   privies, and thus, the parties to each of the previous lawsuits are identical.").6



   6
     PennyMac anticipates Black Knight, Inc. will argue PennyMac is conflating the two Black Knight
   entities by seeking to apply rulings from the Black Knight LLC case here. PennyMac is not conflating
   the two entities. One (Black Knight LLC) is a party to the Master Agreement, and the other (Black
   Knight, Inc.) is not. It was Black Knight LLC that placed PennyMac's case—filed against a separate
   entity and alleging separate claims—at issue in the Black Knight LLC case. And it was Black Knight,
   Inc. that successfully clothed itself in an agreement to which it was not a party in seeking to enforce it,
   at least as to the venue clause. Both Black Knight entities are also represented by the same counsel.
   Black Knight, Inc. must now live with the consequences of its, its subsidiary's, and its shared counsel's
   actions and the resulting orders.



                                                       15
   53940321;1
Case 3:20-cv-00660-TJC-PDB Document 13 Filed 07/22/20 Page 16 of 24 PageID 295




            The issues are identical. Both cases concern waiver under the federal arbitration act.7

   Black Knight, Inc. asks this Court to hold PennyMac waived arbitration of the claims

   PennyMac filed in federal court. (Compl. ¶ 22.) In state court, Black Knight LLC asked Judge

   Norton to hold PennyMac waived arbitration of all claims related to the Master Agreement for

   the same reasons argued here. (See EX. 2 at 13, EX. 4 at 33; 45-48.) "All" necessarily includes

   PennyMac's claims filed in California. While the ultimate relief requested in state court related

   to compelling arbitration of Black Knight LLC's claims only, the parties litigated, and Judge

   Norton ruled, PennyMac did not waive arbitration of all claims. (Doc. 1-5 ("[Black Knight

   LLC] failed to establish PennyMac knowingly waived its right to arbitrate [Black Knight

   LLC]'s claims.").) And, Judge Norton did this with knowledge that PennyMac may seek to

   add the federal claims to any compelled arbitration. (EX. 3.)

            Judge Norton reaffirmed this ruling on reconsideration and went further. Black Knight

   LLC argued PennyMac's dismissal and joinder of the federal claims in arbitration evidenced

   waiver. (EX. 5.) In holding Black Knight LLC still failed to prove a knowing waiver, Judge

   Norton confirmed PennyMac's actions were "consistent with the ordered arbitration and with

   PennyMac's arguments to this Court." (EX. 7 at 1-2 (emphasis added).) Judge Norton

   considered PennyMac's joinder of its claims to arbitration consistent with her determination

   PennyMac had not waived arbitration of all claims merely by filing the federal case.




   7
     Although there are some PennyMac-favorable differences in how federal courts rather than Florida
   courts decide waiver, see, e.g., Raymond James Fin. Servs., Inc. v. Saldukas, 896 So. 2d 707, 711 (Fla.
   2005) (unlike Eleventh Circuit authority, Florida courts do not require proof of prejudice), where the
   collateral estoppel elements are satisfied, the second suit is still barred even "where the second claim
   requires proof of different essential facts than those required to be proved in the initial suit." Larimore
   v. State, 76 So. 3d 1121, 1123 (Fla. 1st DCA 2012).



                                                       16
   53940321;1
Case 3:20-cv-00660-TJC-PDB Document 13 Filed 07/22/20 Page 17 of 24 PageID 296




            Judge Norton's determination PennyMac did not waive arbitration was critical and

   necessary to her orders. There are two reasons for the critical and necessary requirement: (1)

   immaterial issues "may not have been afforded the same careful deliberation and analysis as

   an issue necessary to the judgment;" and (2) "a decision on an immaterial issue provides the

   losing party with no incentive to contest an erroneous decision by appeal." Kindapalli v.

   Demasi, 551 B.R. 653, 659 (M.D. Fla. Feb. 11, 2016). Judge Norton expressly considered and

   rejected Black Knight LLC's argument PennyMac knowingly waived arbitration of all claims

   and could not arbitrate its direct-filed claims. (Doc. 1-5; EX. 7.) She concluded joinder of

   those claims to arbitration was "consistent with" the ordered arbitration. (Id.)

            Black Knight LLC also had every incentive to and did appeal those orders. It continues

   arguing PennyMac waived all arbitrable claims, including the direct-filed federal claims to the

   First District Court of Appeal. (EX. 8.)

            Waiver was fully briefed and argued. Twice. (Doc. 1-5; EXS. 2-7.) The issue was

   fully litigated. Judge Norton's orders are final for collateral estoppel purposes,8 and Black

   Knight, Inc. is estopped from relitigating the issue here.

   C.       No Waiver as a Matter of Law.
            Federal law favors arbitration, so any party arguing waiver bears a heavy burden of

   proof. Gutierrez v. Wells Fargo Bank, NA, 889 F.3d 1230, 1236 (11th Cir. 2018). In deciding

   waiver, courts consider: (1) whether the alleged waiving party acted inconsistently with its

   arbitration right under the totality of the circumstances; and, if so, (2) whether the waiving




   8
    See CCB, LLC v. BankTrust, 552 F. App'x 963, 965 (11th Cir. 2014) ("Under Florida law, a judgment
   entered by a court of competent jurisdiction has preclusive effect notwithstanding a pending appeal.").



                                                     17
   53940321;1
Case 3:20-cv-00660-TJC-PDB Document 13 Filed 07/22/20 Page 18 of 24 PageID 297




   party's conduct prejudiced the party arguing waiver. Id. (quoting Ivax Corp. v. B. Braun of

   Am., Inc., 286 F.3d 1309, 1315-16 (11th Cir. 2002)).

            1.     PennyMac did not act inconsistently with its arbitration right.

            A key factor in determining whether a party acted inconsistently with its arbitration

   right is whether the party "substantially invoked the litigation machinery prior to demanding

   arbitration." Gutierrez, 889 F.3d at 1236 (quoting S&H Contractors v. A.J. Taft Coal Co., Inc.,

   906 F.2d 1507, 1514 (11th Cir. 1990)).          "This element thus requires more than mere

   participation in the litigation, the participation must be substantial." Diggett v. Swisher Int'l,

   Inc., No. 3:14-cv-242, 2014 WL 12617591, at *2 (M.D. Fla. Aug. 28, 2014). Courts generally

   look to whether the alleged waiving party engaged in discovery and substantively progressed

   the litigation. See id. at *2-4 (defendant had not substantially invoked litigation machinery by

   filing a required responsive pleading without raising arbitration as an affirmative defense,

   joining a case management report, or serving written discovery).

            Filing a lawsuit, standing alone, is not substantial invocation. See, e.g., Grigsby &

   Assocs., Inc. v. M. Secs. Inv., 635 F. App'x 728, 732 (11th Cir. 2015) (defendant did not

   substantially invoke litigation sufficient to find waiver merely by filing lawsuits against

   plaintiff before dismissing in favor of arbitration, even where plaintiff moved to dismiss one

   of the prior lawsuits); Steak-Out Franchising, Inc. v. Mo. Franchise Dev. Sys., LLC, No. 1:07-

   cv-260, 2008 WL 11336240, at *2 (N.D. Ga. May 22, 2008) (defendants "do not cite a single

   case holding that a party who files a lawsuit before requesting arbitration waives its right to

   later seek arbitration of the same claims. In fact, the law is clear that a party seeking to compel

   arbitration is not required to file a pre-suit demand for arbitration."); Drexel Burnham Lambert,




                                                   18
   53940321;1
Case 3:20-cv-00660-TJC-PDB Document 13 Filed 07/22/20 Page 19 of 24 PageID 298




   Inc. v. Warner, 665 F. Supp. 1549, 1553 (S.D. Fla. 1987) (defendant's prior initiation of a state

   case is insufficient in itself to constitute a waiver).

            This is particularly the case when the filed lawsuit is against a non-signatory to the

   arbitration agreement. See Ivax Corp., 286 F. 3d at 1317 (defendant's lawsuit against non-

   signatory did not waive right to compel arbitration of separate suit against signatory).

            Going further, there is no waiver of originally non-arbitrable claims where the party

   moved to compel arbitration only after the claims became arbitrable. See Benoay v. Prudential-

   Bache Sec., Inc., 805 F.2d 1437, 1440 (11th Cir. 1986); see also Guy Roofing, Inc. v. Angel

   Enters., LLC, No. 17-cv-14081, 2017 WL 8890873, at *5 (S.D. Fla. Sept. 6, 2017) ("At this

   point, Plaintiff does not even know whether it has a right to arbitration . . . ; thus, it should not

   be said to have waived a right that it may not even possess.").

            Black Knight, Inc. alleges PennyMac waived arbitration of its claims against Black

   Knight, Inc. by initiating them in federal court. "[U]nder the FAA, no party can be compelled

   to arbitrate unless that party has entered into an agreement to do so." Employers Ins. of Wausau

   v. Bright Metal Specialties, Inc., 251 F.3d 1316, 1322 (11th Cir. 2001).

            Black Knight, Inc. is not a party to the arbitration agreement. While there are common

   law principles allowing a signatory such as PennyMac to compel a non-signatory to arbitrate,

   those theories—(1) incorporation by reference; (2) assumption; (3) agency; (4) veil-

   piercing/alter ego; and (5) estoppel—were not available to PennyMac at the time it initiated its

   complaint against Black Knight, Inc.          Not until Black Knight, Inc. attempted to and

   successfully did invoke the forum selection provision of the Master Agreement did the theory




                                                    19
   53940321;1
Case 3:20-cv-00660-TJC-PDB Document 13 Filed 07/22/20 Page 20 of 24 PageID 299




   of equitable estoppel apply. See, e.g., Blinco v. Green Tree Servicing LLC, 400 F.3d 1308,

   1312 (11th Cir. 2005).

            And, following the transfer order, rather than continue litigating, PennyMac quickly

   invoked arbitration. Less than one month after the California district court held Black Knight,

   Inc. could invoke the Master Agreement's forum selection clause, PennyMac informed Black

   Knight LLC, which is represented by the same counsel as Black Knight, Inc., it intended to

   arbitrate the federal claims if Judge Norton compelled arbitration. And, less than two weeks

   after Judge Norton compelled arbitration, PennyMac acted consistent with that intent by

   dismissing the federal litigation to consolidate and arbitrate those claims. PennyMac invoked

   arbitration without engaging in any substantive litigation or propounding discovery.

            Under the totality of the circumstances, PennyMac never waived its right to arbitrate

   claims against Black Knight, Inc. Because Black Knight, Inc. cannot meet this first burden as

   a matter of law, the inquiry stops here and the Court need not determine whether Black Knight,

   Inc. can establish prejudice. See Gutierrez, 889 F.3d at 1236.

            2.     Black Knight, Inc. was not prejudiced.

            Black Knight, Inc. cannot establish it was prejudiced. In considering whether prejudice

   occurred, courts "may consider the length of delay in demanding the arbitration and the

   expense incurred by that party from participating in the litigation process." Gutierrez, 889

   F.3d at 1236 (quoting S&H Contractors, 906 F.2d at 1514). Although delay is considered,

   delay alone does not constitute prejudice. Grigsby & Assocs., 635 F. App'x. at 733.

            "Courts all recognize that a party seeking waiver has had to spend some time and money

   on litigation." Diggett, 2014 WL 12617591, at *6. Prejudice is found only "in situations where




                                                  20
   53940321;1
Case 3:20-cv-00660-TJC-PDB Document 13 Filed 07/22/20 Page 21 of 24 PageID 300




   the party seeking arbitration allows the opposing party to undergo the types of litigation

   expenses that arbitration was designed to alleviate." Morewitz v. W. of Eng. Ship Owners Mut.

   Prot. & Indem. Ass'n, 62 F.3d 1356, 1366 (11th Cir. 1995). "[I]ncurring minimal fees in

   responding to lawsuits is insufficient to establish prejudice supporting a finding of waiver."

   Grigsby & Assocs., 635 F. App'x at 734-35; see also Bey v. XPO Logistics, Inc., No. 6:16-cv-

   219, 2017 WL 3923030, *3 (M.D. Fla. Sept. 7, 2017) ("Given the limited nature of the

   proceedings, Plaintiffs could not have expended more than minimal time and resources in

   prosecuting this action prior to the Motion to Compel."). No prejudice sufficient to find an

   arbitration waiver has occurred where the parties engaged in little to no discovery and have not

   incurred substantial litigation-specific expenses or spent a substantial amount of time preparing

   litigation-specific documents. Diggett, 2014 WL 12617591, at *6 (citing Benoay, 805 F.2d at

   1440); Smith v. Pay-Fone Sys., Inc., 627 F. Supp. 121, 124 (N.D. Ga. 1985) (defending a

   lawsuit to motion to dismiss stage was not substantial prejudice necessary to find waiver).

            The litigation was pending for less than six months, and, other than preparing and

   responding to a dismissal and transfer motion, there was no litigation activity or discovery.

            The length of the case is also not even the relevant time consideration. From the time

   Black Knight, Inc. successfully argued it could enforce the Master Agreement to the time

   PennyMac informed Black Knight (through Black Knight LLC, which shares counsel with

   Black Knight, Inc.) it intended to invoke the arbitration provision as to the Black Knight, Inc.

   claims was less than one month. There was no litigation activity during that time. Black

   Knight, Inc.'s dismissal motion alone is not the type of litigation expense arbitration was

   designed to alleviate. Though uncommon, if Black Knight, Inc. believed its motion was strong,




                                                  21
   53940321;1
Case 3:20-cv-00660-TJC-PDB Document 13 Filed 07/22/20 Page 22 of 24 PageID 301




   it could have renewed it in arbitration. See R-33 of the AAA Commercial Arbitration Rules

   ("The arbitrator may allow the filing of and make rulings upon a dispositive motion only if the

   arbitrator determines that the moving party has shown that the motion is likely to succeed and

   dispose of or narrow the issues in the case."). It chose not to. As a matter of law, filing a

   motion to dismiss later deemed moot is not sufficient prejudice to avoid arbitration. See

   Grigsby & Assocs., 635 F. App'x. at 733.

            Black Knight, Inc. can also not claim prejudice because the arbitration provision is

   contained in the very agreement it sought to enforce against PennyMac and an agreement

   which was drafted and required by Black Knight LLC's predecessor.

                                          IV. CONCLUSION

            Judge Norton has already twice held PennyMac did not knowingly waive arbitration

   by filing litigation in federal court against Black Knight, Inc. This case is an improper attempt

   by Black Knight, Inc. to have another court review the issue to set up a res judicata race.

   Collateral estoppel prevents that type of appellate review, and this Court should abstain under

   both the Brillhart and Younger doctrines rather than sit as an appellate court over Judge Norton.

            Even if the Court were to consider the substance of Black Knight, Inc.'s request, Judge

   Norton was right on the merits. As a matter of law, Black Knight, Inc. cannot prove waiver.

   PennyMac respectfully requests dismissal with prejudice.




                                                  22
   53940321;1
Case 3:20-cv-00660-TJC-PDB Document 13 Filed 07/22/20 Page 23 of 24 PageID 302




                                  Request for Oral Argument
            Pursuant to local rule 3.01(j), PennyMac respectfully requests oral argument.

   PennyMac estimates the parties will need an hour for argument.

                                       AKERMAN LLP

                                       s/ Christian P. George
                                       Christian P. George, Florida Bar No. 41055
                                       Email: christian.george@akerman.com
                                       Celia C. Falzone, Esq., Florida Bar No.: 0016439
                                       Email: celia.falzone@akerman.com
                                       50 North Laura Street, Suite 3100
                                       Jacksonville, Florida 32202
                                       Phone: (904) 798-3700; Fax: (904) 798-3730

                                         – and –
                                       William P. Heller, Esq., Florida Bar No.: 0987263
                                       Email: william.heller@akerman.com
                                       Las Olas Centre II
                                       350 East Las Olas Blvd., Ste. 1600
                                       Ft. Lauderdale, FL 33301
                                       Phone: (954) 463-2700; Fax: (954) 463-2224

                                         – and –
                                       Lawrence D. Silverman, Esq., Florida Bar No.: 7160
                                       Email: lawrence.silverman@akerman.com
                                       Three Brickell City Centre
                                       98 Southeast Seventh Street, Suite 1100
                                       Miami, Florida 33131
                                       Phone: (305) 374-5600; Fax: (305) 374-5095

                                       Counsel for PennyMac Loan Services, LLC




                                               23
   53940321;1
Case 3:20-cv-00660-TJC-PDB Document 13 Filed 07/22/20 Page 24 of 24 PageID 303




                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on July 22, 2020, a true and correct copy of the foregoing
   has been furnished electronically by the CM/ECF system to: A. Graham Allen, Esq., Rogers
   Towers, P.A., 1301 Riverplace Boulevard, Suite 1500, Jacksonville, FL 32207-9000; Emily
   Carson Lange, Esq., Rogers Towers, P.A., 1301 Riverplace Boulevard, Suite 1500,
   Jacksonville, FL 32207-9000; Samuel Joseph Horovitz, Esq., Rogers Towers, P.A., 1301
   Riverplace Boulevard, Suite 1500, Jacksonville, FL 32207-9000.

                                             /s/ Christian P. George
                                             Attorney




                                             24
   53940321;1
